DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahlbacher (DE3518442).

Regarding claim 1, Kahlbacher discloses a multiple stage snow thrower for removing accumulated snow including a lateral drive shaft (Figure 2) operatively connected to said power supply (not shown, but inherent that a power supply rotates the lateral drive shaft), the lateral drive shaft extends between opposing side walls of a central portion of the housing, a longitudinal drive shaft (Figure 2) operatively connected to said power supply and driven by the power supply, the longitudinal drive shaft oriented perpendicular to the lateral drive shaft; a first stage assembly (1) connected to the longitudinal drive shaft, wherein rotation of the longitudinal drive shaft rotates said first stage assembly to expel said snow from said housing, a second stage assembly 

Regarding claim 20, Kahlbacher discloses that the third stage assembly includes a pair of augers (6, 7) attached to the lateral drive shaft.

Allowable Subject Matter
Claims 19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
After further consideration, the examiner finds that Kahlbacher reads on the proposed claims.  Since the lateral drive shaft is not positively claimed to be a single shaft connected to both side walls of the housing it does not read over the Kahlbacher reference. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671